Title: Thomas Jefferson to John Porter, 2 November 1809
From: Jefferson, Thomas
To: Porter, John


          Sir  Monticello Oct. Nov. 2. 09
           On the reciept of your letter I inclosed it to the Secretary at War at Washington, with a request that the clerk, whose department it was, might inform you by letter what your right & remedy was. he has written the inclosed letter to you (forgetting however to sign it,) which the Secretary at war inclosed to me with explanations now also inclosed.  you will percieve that you are to apply to Commissioners appointed by the District judge of Virginia, mr Griffin who lives in Williamsburg, and to satisfy them as to the wounds you have recieved.  their report you had better deliver to mr Dawson your representative in Congress, who can by a few words of conversation at the War office may do what would require a long correspondence to effect. my occupations & desire to be unimplicated in any business will put it out of my power to be further useful to you in it. accept my salutations & best wishes.
          
            Th:
            Jefferson
        